DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the object in the wellbore as recited in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 and 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 7:  The use of such terms as “can” and phrases such as “can be” render a claim indefinite as it is unclear if the related structure or function is required.  As such the meets and bounds of the claim cannot be determined.

Regarding claims 8-10:  These claims are rejected due to their dependence on claim 7.

 Regarding claim 16:  The use of such terms as “can” and phrases such as “can be” render a claim indefinite as it is unclear if the related structure or function is required.  As such the meets and bounds of the claim cannot be determined.

Regarding claim 16:  The term "substantially" in claim 16 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how close to or far from the outer diameter of the hose head assembly can be and still be considered “substantially equal” to the interior diameter of the collars.  See MPEP 2173.05(b)(III)(D) reproduced below.

2173.05(b)    Relative Terminology [R-08.2017]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The use of relative terminology in claim language, including terms of degree, does not automatically render the claim indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Seattle Box Co., Inc. v. Industrial Crating & Packing, Inc., 731 F.2d 818, 221 USPQ 568 (Fed. Cir. 1984). Acceptability of the claim language depends on whether one of ordinary skill in the art would understand what is claimed, in light of the specification.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

III.    APPROXIMATIONS 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

D.    "Substantially" 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The term "substantially" is often used in conjunction with another term to describe a particular characteristic of the claimed invention. It is a broad term. In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960). The court held that the limitation "to substantially increase the efficiency of the compound as a copper extractant" was definite in view of the general guidelines contained in the specification. In re Mattison, 509 F.2d 563, 184 USPQ 484 (CCPA 1975). The court held that the limitation "which produces substantially equal E and H plane illumination patterns" was definite because one of ordinary skill in the art would know what was meant by "substantially equal." Andrew Corp. v. Gabriel Electronics, 847 F.2d 819, 6 USPQ2d 2010 (Fed. Cir. 1988).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding claim 17:  It is unclear what the diameter of the “hose ejection site” is “relatively larger” compared to.  The term “relatively” implies a comparison however the claim fails to indicate that the diameter of the hose ejection site is larger than.
 
Regarding claim 19:  The use of such terms as “can” and phrases such as “can be” render a claim indefinite as it is unclear if the related structure or function is required.  As such the meets and bounds of the claim cannot be determined.

Regarding claims 18 and 20-22:  These claims are rejected due to their dependence on claim 16. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 11, and 12 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brunet et al. (US 2009/0101414, Brunet).

Regarding claim 1:  Brunet discloses an apparatus Fig 3, 4, comprising:
a flexible hose 30 configured to be used in a jet drilling operation Abstract in a wellbore 10, the flexible hose having a nose 32;
a protective housing 20/50 configured to encase and protect the flexible hose Fig 3, 4, the protective housing having a first interior diameter inside of 50 and a second interior diameter at 54 larger than the first interior diameter Fig 3, 4;
a collet 40/41 having an expandable portion 41 movable from a retracted position Fig 3A, B, [0079]-[0081] in which the nose of the flexible hose cannot exit the collet Fig 3A, B and an expanded position Fig 3C, [0081] in which the nose of the flexible hose is permitted to exit the collet, wherein the first interior diameter of the protective housing holds the expandable portion of the collet in the retracted position Fig 3A, B, [0079]-[0081] and the second interior diameter permits the collet to move to the expanded position Fig 3C, [0081], and wherein during run in hole the collet is in the retracted position with the hose within the collet Fig 3A, B, [0081] and wherein selectively applied pressure moves the collet to the expanded position and the hose is permitted to exit the collet [0079]-[0081].

Regarding claim 2:  Wherein the selectively applied pressure is fluid pressure applied to the interior of the flexible hose [0079], [0080].

Regarding claim 4:  The apparatus further comprising a packoff 78 within the protective housing and surrounding the flexible hose Fig 4.

Regarding claim 5:  The apparatus further comprising a hose head assembly 34 coupled to the flexible hose upward of the packoff Fig 3, 4, wherein the packoff seals around an exterior of the flexible hose Fig 4.

Regarding claim 11:  Brunet discloses a method of running a flexible hose 30 into a wellbore 10, comprising:
positioning a flexible hose 30 in a wellbore within a packoff 78, wherein the packoff is within a housing 20/50, the flexible hose having a first portion above the packoff Fig 4 and a second portion below a packoff Fig 4, the packoff forming a seal around an exterior of the flexible hose Fig 4, 
wherein the housing comprises a hose retainer 40, 41 configured to release the hose axially when the hose retainer reaches a predetermined location in the well Fig 3C, [0079]-[0081]; 
providing pressure to the first portion such that the flexible hose is moved down into the wellbore until the flexible hose reaches the predetermined location in the well [0079]-[0081]; 
releasing the flexible hose from the hose retainer Fig 3C, [0079]-[0081]; and 
pumping fluid through the flexible hose [0097].

Regarding claim 12:  Wherein the predetermined location comprises a large diameter region at 54 – Fig 3, 4 that allows the hose retainer to expand radially to permit the hose to extend through the hose retainer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunet.

Brunet discloses all of the limitations of the above claim(s) except for the selectively applied pressure being mechanical pressure causing a portion of the housing to contact an object in the wellbore that causes the collet to move to the expanded position.
However, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have move the collet to the expanded position using mechanical pressure instead of applied fluid pressure as there are KSR Int’l Co. v. Teleflex, Inc., 550 U.S. __, 82 USPQ2d 1385 (2007)

Allowable Subject Matter
Claims 6 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 7-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 16-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 6:  The prior art of record fails to disclose or suggest a hose head assembly that is configured to selectively permit fluid pressure to enter the flexible hose as recited in the claimed combination.

Regarding claim 7:  The prior art of record fails to disclose or suggest a hose head assembly that includes an inner portion with a radial hole and an outer portion with a corresponding radial hole, wherein the radial holes of the outer portion and inner portion can be moved into and out of alignment to permit or inhibit fluid from entering the inner portion as recited in the claimed combination.

Regarding claims 8-10:  These claims are considered allowable due to their dependence on claim 7.

Regarding claim 13:  The prior art of record fails to disclose or suggest a hose head assembly having a selectively closable opening fluidly coupled to the flexible hose, wherein if pressure is below a threshold fluid is permitted to enter the flexible hose through the selectively closable opening, and if pressure is greater than the threshold pressure the selectively closable opening is closed as recited in the claimed method.

Regarding claims 14 and 15:  These claims are considered allowable due to their dependence on claim 13.

Regarding claim 16:  The prior art of record fails to disclose or suggest a hose head assembly that comprises a selectively openable aperture that is biased into an open position in which fluid enters the hose head assembly and the flexible body as recited in the claimed combination.

Regarding claims 17-22:  These claims are considered allowable due to their dependence on claim 16. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029.  The examiner can normally be reached on Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
4/19/2021